                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

KIERAN THOMAS SMYTH,                           '
                                               '
                       Petitioner,             '
                                               '
v.                                             '          SA-20-CA-493-DAE
                                               '
WILLIAM BARR U.S. Attorney General;            '
CHAD WOLF Acting Secretary, Department         '
of Homeland Security; THOMAS E.                '
FEELY, ICE District Director, Salt Lake        '
City District Office; DANA FISHBURN,           '
ICE Assistant Field Officer Director, Las      '
Vegas Field Office; RAY CASTRO,                '
Warden, South Texas Detention Facility;        '
MICHAEL J. PITTS, ICE San Antonio              '
Field Office Director; and RANDALL             '
HENDERSON ICE Assistant Field                  '
Office Director (Detention);                   '
                                               '
                       Respondents.            '

                                           ORDER

       In light of Defendants’ Stipulation of Dismissal (Docket Entry 53) filed on today’s date,

it is hereby ORDERED that the above-entitled and numbered cause is RETURNED to the

District Court for all purposes.
                                                                        2020.07.28
       SIGNED on July 28, 2020.
                                                                        15:35:50
                                                                        -05'00'
                                                   Henry J. Bemporad
                                                   United States Magistrate Judge
